DETAILED ACTION
	This office action is in response to the Applicant Election on 8/18/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 - 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/18/2022.
Applicant's election with traverse of Group II in the reply filed on 8/18/22 is acknowledged.  The traversal is on the ground(s) that Group I and II share common elements and there is no serious search/examination burden if restriction were not required.  This is not found persuasive because the restriction requirement established that the device as claimed could be formed by a materially different than as claimed in Group II.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 -12, 14 - 15, and 18 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (US 2010/0273286).
	Regarding claim 11, Liang et al. teaches a manufacturing method of a chip package, comprising: 
bonding a carrier 604 onto a metal layer 206 on a semiconductor substrate 202 by a temporary adhesive layer 602, wherein the metal layer 206 has plural oxide 210 sections disposed therein (Figure 2); 
forming an opening 702 in a bottom surface of the semiconductor substrate 202 such that the semiconductor substrate 202 has a remaining portion between the metal layer 206 and the opening 702 (Figure 7); 
removing the temporary adhesive layer 602 and the carrier 604 from the metal layer 206 (Figure 10); 
etching the plural oxide sections 210 such that the metal layer 206 forms plural through holes positionally corresponding to where the plural oxide sections were disposed to define a MEMS (Microelectromechanical system) structure (Figure 3); and 
etching the semiconductor substrate 202 to remove the remaining portion of the semiconductor substrate 202 (Figure 8 and Figure 4), wherein the semiconductor substrate 202 has a sidewall surrounding the opening, and an upper portion of the sidewall is a concave surface.
	Regarding claim 12, Liang et al. further teaches grinding the bottom surface of the semiconductor substrate 202 to thin the semiconductor substrate after bonding the carrier on the metal layer (Paragraph 0017).
	Regarding claim 14, Liang et al. teaches bonding the bottom surface of the semiconductor substrate 202 on a supporting element (“handling substrate” that exposes the frontside) after forming the opening in the bottom surface of the semiconductor substrate (see Paragraphs 0026 - 0027).
	Regarding claim 15, Liang et al. teaches removing the supporting element from the bottom surface of the semiconductor substrate after etching the semiconductor substrate to remove the remaining portion (Paragraph 0027 teaches the handling substrate is removed from bottom surface).
	Regarding claim 18, Liang et al. further teaches: forming a patterned photoresist 502 on the metal layer 206 (Figure 5, see Paragraph 0016 for photoresist); and removing the patterned photoresist 502 after etching the semiconductor substrate 202 (Figure 9).
	Regarding claim 19, Liang et al. further teaches forming a patterned oxide layer 210 on the metal layer 206 (Figure 3, on outer portions of device); and leaving a portion of the patterned oxide layer 210 remaining on the metal layer after etching the semiconductor substrate (Figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2010/0273286).
	Regarding claim 13, Liang et al. teaches that the opening 702 is formed in the bottom surface of the semiconductor substrate 202 (Figure 7), but does not teach that a thickness of the remaining portion is in a range from 8 - 12 microns.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of the remaining portion to be from 8 - 12 microns since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).

Claims 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2010/0273286) in view of Shaw et al. (US 5,719,073).
Regarding claim 16, Liang et al. teaches the metal layer 206 but does not teach aluminum.  Shaw et al. teaches aluminum (Column 17, Line 49), which is a well known metal.  Liang et al. teaches that the plural oxide sections 210 are etched (Figure 3) but does not teach using one of octafluorocyclobutane (C4F8) and carbon tetrafluoride (CF4) as etchants.  Shaw et al. teaches (Column 17, Line 51) that CF4 is a well known etchant for oxides.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the metal layer of Liang et al. to be aluminum since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liang et al. to include CF4 to etch the plural oxide sections since Shaw et al. teaches that CF4 is sufficient to etch oxides.
Regarding claim 17, Liang et al. teaches that the semiconductor substrate 202 is made of a material comprising silicon (Paragraph 0011) but does not teach that the semiconductor substrate is etched by sulfur hexafluoride (SF6). Shaw et al. teaches (Column 19, line 30 - 31) that SF6 can be used to etch silicon.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liang et al. to include SF6 to etch the semiconductor substrate since Shaw et al. teaches that SF6 can be used to etch silicon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakagawa et al. (US 2014/0367811) also teaches multiple etch steps for forming a trench on the bottom side of a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813